                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

APRIL BLACKBOURN, individually and
on behalf of all others similarly situated,
                                                                  8:19CV144
                      Plaintiff,

       v.                                                          ORDER

MEDICAL GUARDIAN, LLC,

                      Defendant.


       This matter is before the Court on a motion to dismiss (Filing No. 29) filed pursuant
to Federal Rule of Civil Procedure 12(b)(2) by GoHealth, LLC (“GoHealth”), who was
named as a defendant in plaintiff April Blackbourn’s (“Blackbourn”) original Class Action
Complaint (Filing No. 1). On June 24, 2019, Blackbourn filed a First Amended Class
Action Complaint (Filing No. 33) naming only Medical Guardian, LLC as a defendant in
this case and gave written notice (Filing No. 34) of her voluntary dismissal of GoHealth as
a defendant. As a result, GoHealth is no longer a defendant in this case and GoHealth’s
pending motion to dismiss (Filing No. 29) is denied as moot.

       IT IS SO ORDERED.

       Dated this 3rd day of July 2019.

                                                 BY THE COURT:



                                                 Robert F. Rossiter, Jr.
                                                 United States District Judge
